Exhibit 10.1


ADDENDUM TO EMPLOYMENT AGREEMENT


This Addendum to Employment Agreement is made on this 2nd day of December, 2010,
between Celsius Holdings, Inc. (“Employer”) and Stephen C. Haley (“Employee”).


WHEREAS, Employer and Employee entered into an Employment Agreement on December
15, 2009; and,


WHEREAS, Employer wishes to continue employing Employee and Employee wishes to
continue to be employed pursuant to the terms of this Employment Agreement.


NOW THEREFORE, in consideration of the mutual covenants and agreements contained
in this Addendum to Employment Agreement, and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties, intending to be legally bound, agree as follows:


Section 4.1. Base Salary, shall be modified as of December 3, 2010, to an annual
base salary of $132,000; provided that, upon the closing of a change of control
event, as defined in section 9.4. (a), or at closing of a transaction whereby
the Employer sells all material intellectual property, Employer shall pay
Employee the difference between Employee’s prior annual base salary of
$165,000.00 and the $132,000.00 annual base salary agreed to herein, multiplied
by the full and partial years from December 3, 2010 to the date of any such
closing.


No other terms will be modified and remain the same


IN WITNESS WHEREOF, the parties have executed this Employment Agreement in
duplicate on the date and year first above written.




EMPLOYEE:




____/s/ Stephen Haley______________________
Stephen C. Haley




EMPLOYER:


CELSIUS HOLDINGS, INC.




By: _/s/ Geary Cotton_______________________
       Geary W. Cotton, Chief Financial Officer



